Bloodworth, J.
This suit was filed in the municipal court of Atlanta by Beal Estate Loan Company against C. S. Bell for rent. The defendant filed a plea denying liability. Upon a trial of the case before T. O. Hathcock, one of the judges of the municipal court of Atlanta, judgment was rendered for $87.50 in favor of the plaintiff. Thereupon the defendant appealed to the appellate division of said court, and that division passed the following order: “After a hearing of this case, it is considered, ordered, and adjudged by the court that the judgment complained of in the foregoing cause be and the same is hereby affirmed.” The defendant then obtained a writ of certiorari, and on hearing the certiorari the judge of the superior court passed the following order: “Upon hearing the within cause, same is overruled and the judgment of the lower court is upheld, and judgment is rendered against movant, Chas. S. Bell, for $- cost of this certiorari. Twenty days supersedeas is hereby granted.” The judge who first tried the case rendered the proper judgment, the appellate division of the court did not err in affirming this judgment, nor did the judge of the superior court err in overruling the certiorari.

Judgment affirmed.


Broyles, O. J., and Lulce, J.. concur.